Title: Thomas Jefferson to Patrick Gibson, 13 May 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello
May 13. 18.
          
          on my return to this place I found here your letter of May 4. but on my enquiry from my grandson, to whom I had written from Bedford to request his immediate transmission of an order in your favor on the bank of the US. he told me he had forwarded one on the 4th inst. the day of the date of your letter. presuming therefore that it has been recieved, I must now pray you to make the remittance which was the chief object of obtaining the discount, that is to say to Messrs Leroy & Bayard of  New York, my 2d of the three instalments to them of 2083.D. 20 cents each with interest from Jan. 1. 1816. till paid. this being now due, I inform them by the present mail that they may soon expect the remittance thro’ you. I salute you with friendship & respect
          Th: Jefferson
        